DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 has the limitation "scanning by a PET device is static scanning or dynamic scanning", but static and dynamic scanning are the only two options for PET scanning therefore it does not limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,2,3,5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. US 2020/0311878 A1 (hereinafter referred to as Matsuura) in view of Cui et al. "Structure and Tracer Kinetics-Driven Dynamic PET Reconstruction" (hereinafter referred to as Cui).

Regarding claim 1, Matsuura discloses a method (see Abstract, method), comprising: 
1) injecting a positron emission tomography (PET) radioactive tracer into a biological tissue (see, para. 0004, “tracer agent” is introduced to patient “via injection”), scanning by a PET device (see Fig. 6 and para. 0098, scanning device 430),
3) splitting a reconstruction problem into a first sub-problem and a second sub-problem (see para. 0065, The denoised image x can be obtained by subtracting the estimated noise F(y) from the reconstructed image y, x = y – F(y)), 

    PNG
    media_image1.png
    22
    263
    media_image1.png
    Greyscale

wherein the first sub-problem is to reconstruct the original projection data matrix Y to obtain a preliminarily reconstructed image F1 (Y) (see para. 0063, “a PET image 255 is reconstructed from the PET emission data 105 using a PET image reconstruction process” which can be “a filtered back-projection method”, para. 0065, “reconstructed image y”) containing noise (see para. 0064, “noisy PET images resulting from the PET reconstruction in step 110”); and the second sub-problem is to remove a noise F (R + S) (see para. 0064, “the reconstructed image is denoised using the DL-CNN network 170”, para. 0065, “estimated noise F(y)”) in the preliminarily reconstructed image F1 (Y) to a PET reconstructed image X (see para. 0064, “result of which is a high-quality image 125”, para. 0065, “denoised image x”); 
4) solving the first sub-problem by a filtered back-projection (FBP) layer (see para. 0063, “a PET image 255 is reconstructed from the PET emission data 105 using a PET image reconstruction process” which can be “a filtered back-projection method”), and solving the second sub-problem by an improved denoising convolutional neural network (DnCNN) (see para. 0064, “the reconstructed image is denoised using the DL-CNN network 170”), wherein the filtered back-projection layer and the improved denoising convolutional neural network are connected in series (see Fig. 2B, para. 0063, image reconstruction step 110 can be performed using “a filtered back-projection method”, para. 0064, and step 120 uses “DL-CNN network 170”, they are connected in series) to form a filtered back-projection network (FBP-Net) (see Fig. 2B); 
5) in a training stage (see para.0055, “training the network 170”), inputting original projection data into the FBP-Net (see para.0055, “input data from a training dataset is applied to the network 170”, para. 0056,” The reconstruction method in step 110 can be a same reconstruction method used to generate the input data 157”, so the training includes the FBP layer) and using an image obtained by a conventional reconstruction algorithm as a tag (see para. 0055, “the result is compared to a desired output (i.e., target data from the training dataset”, para. 0042,”generate the target data in the training dataset by using, in the objective function of an IR algorithm, one or more activity-dependent types of regularization and/or activity-dependent parameters in the regularization term”) 14to adjust parameters of the FBP-Net to reduce an error between an output of the FBP-Net and the tag (see para. 0081, the network 170 is iteratively updated to reduce the error (e.g., the value produced by a loss function)”, para. 0057, “a loss function is used to iteratively adjust/optimize parameters of the DL-ANN network 170”, para. 0058, “loss function compares target data 153 to an output acquired using the input data 157 and a current version of the DL-ANN network 170”); and 
6) in an estimation stage (see Fig. 2B), inputting projection data (see Fig. 2B, raw data) to be reconstructed into the trained FBP-Net (see Fig. 2B, para. 0063, image reconstruction step 110 can be performed using “a filtered back-projection method”, para. 0064, and step 120 uses “DL-CNN network 170”, they are connected in series) to obtain a desired reconstructed image (see Fig. 2B, output image).  

Matsuura does not explicitly disclose detecting and counting coincidence photons to obtain an original protection data matrix Y and establishing a measurement equation model according to a PET imaging principle: 

    PNG
    media_image2.png
    21
    197
    media_image2.png
    Greyscale

wherein G is a system matrix, X is a real concentration distribution map of the radioactive tracer, R is a number of random photons during a measurement process, and S is a number of scattered photons during the measurement process; 
detecting and counting coincidence photons (Cui, see Section II A, array of “coincidence events yif” collected by all the “detector pairs indexed by” I = 1,…,I from all the frames) to obtain an original protection data matrix Y (Cui, see Section II A, yif in equation 1 in page 401) and establishing a measurement equation model according to a PET imaging principle (Cui, see Section II A page 401, equation 1): 

    PNG
    media_image2.png
    21
    197
    media_image2.png
    Greyscale

wherein G is a system matrix (Cui, see Section II A page 401, equation 1, “system matrix G ), X is a real concentration distribution map of the radioactive tracer (Cui, see Section II A, page 401, “activity maps X ∈ RJ×F = {xjf, j = 1,..., J, f = 1,..., F}”), R is a number of random photons during a measurement process (Cui, Section II A, rif is the expectation of random event), and S is a number of scattered photons during the measurement process (Cui, see Section II A, sif is the expectation of scattered events); 
It would have been obvious to one of ordinary skill in the art at the time of the filing to use the PET measurement equation model of Cui on the method of Matsuura, because it is predictable that doing so would solve the optimization problem (Cui, see Section I page 401).


Regarding claim 2, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method), wherein in 1), scanning by a PET device (Matsuura, see Fig. 6 and para. 0098, scanning device 430), is static scanning or dynamic scanning (Cui, see Section I and Section II, “dynamic PET imaging model”).  
(Cui, see Abstract).

Regarding claim 3, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method), wherein in 4), PET projection data (Matsuura, see Fig. 2B, para. 0063, PET emission data 105) is input to the filtered back-projection layer (Matsuura, see Fig. 2B, para. 0063, raw data 105 is inputted to step 110 which can be performed using a filtered back-projection method) to yield the preliminarily reconstructed image containing noise (Matsuura, see para. 0064, “noisy PET images resulting from the PET reconstruction in step 110”).  

Regarding claim 5, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method), wherein in 4), the improved denoising convolutional neural network removes the noise in the preliminarily reconstructed image (Matsuura, see para. 0064, the reconstructed image is denoised using the DL-CNN network 170) by residual learning (Matsuura, see para. 0065, a deep residual learning framework is applied for image denoising).  

Regarding claim 10, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method), wherein data input (Matsuura, see Fig. 2B, raw data 105) to the FBP-Net (Matsuura, see Fig. 2B, para. 0063, image reconstruction step 110 can be performed using “a filtered back-projection method”, para. 0064, and step 120 uses “DL-CNN network 170”, they are connected in series), is 2D PET scanning data (Matsuura, see para. 0041, “these methods can also apply to other modalities of medical imaging, including, e.g., positron emission tomography (PET)”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Cui et al. and in further view of Syben et al. "Precision Learning: Reconstruction Filter Kernel Discretization" (hereinafter referred to as Syben).

Regarding claim 4, the combination of Matsuura in view of Cui discloses the method of claim 3(Matsuura, see Abstract, method). 

The combination of Matsuura in view of Cui does not explicitly disclose wherein the filtered back-projection layer operates based on a filtered back-projection algorithm comprising frequency-domain filtering and back projection; the back projection uses a conventional filtered back-projection algorithm, the frequency-domain filtering involves a learnable filter, and the projection data of each angle corresponds to an independent one-dimensional frequency-domain filter. 
	However, Syben teaches wherein the filtered back-projection layer (Syben, see Section II A page 2, filtered-back projection, Matsuura also teaches a filtered-back projection layer in Fig. 2B that was used for image reconstruction) operates based on a filtered back-projection algorithm (Syben, see Section II A, “filtered back-projection (FBP) algorithm”) comprising frequency-domain filtering (Syben, see Section II A, the projection data are filtered by a convolution with filter kernel, Section II B, “filter in frequency domain”) and back projection (Syben, see Section II A, the filtered projection data are back-projected to obtain the reconstruction result); the back projection uses a conventional filtered back-projection algorithm (Syben, Section II A, equation 3) , the frequency-domain filtering involves a learnable filter (Syben, Section II B, learning the filer kernel, Section V, “formulating a cost function to learn the filter in the frequency domain”) , and the projection data of each angle corresponds to an independent one-dimensional frequency-domain filter (Syben, see Section II A, as seen in equation 1, a projection data is convoluted with a filter kernel which is in frequency domain as explained in Section II B, so each projection data corresponds to an independent frequency-domain filter). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to use the filtered-back projection algorithm of Syben on the method of the combination of Matsuura in view of Cui, because it is predictable that doing so would make the homogeneous areas be reconstructed properly without cupping artifacts when using the learned filter (Syben, see Section IV pages 3-4).

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Cui et al. and in further view of He et al. "Radon Inversion via Deep learning" (hereinafter referred to as He).

Regarding claim 6, the combination of Matsuura in view of Cui discloses the method of claim 5 (Matsuura, see Abstract, method), wherein the improved denoising convolutional neural network (see para. 0064, “the reconstructed image is denoised using the DL-CNN network 170”) comprises eight 2D convolutional layers (Matsuura, see para. 0065, the deep residual learning framework that is used in network 170 is “an eight layers network”) and one normalization layer (Matsuura, see para. 0056, “batch normalization layer”), and first seven convolutional layers use an activation function ReLU and batch normalization (BN) (Matsuura, see para. 0056, “the network 170 is a convolutional neural network (CNN) in which series of convolution (conv), batch normalization (BN), and rectified linear unit (ReLu) network layers are performed”); the eight 2D convolutional layers (Matsuura, see para. 0065, the deep residual learning framework that is used in network 170 is “an eight layers network”) learn a residual error between the reconstructed image 15containing noise and a clean reconstructed image (Matsuura, see para. 0065, calculate the loss function between a clean image and noisy image); an output of an eighth convolutional layer (Matsuura, see para. 0065, the deep residual learning framework that is used in network 170 is “an eight layers network”) is subtracted from an input of the improved denoising convolutional neural network, and a result is then processed by the one normalization layer to obtain a clean reconstructed image (Matsuura, see para. 0053, “the denoised image can be generated by subtracting the network output from the input”, para. 0056, “the network 170 is a convolutional neural network (CNN) in which series of convolution (conv), batch normalization (BN), and rectified linear unit (ReLu) network layers are performed”).  

The combination of Matsuura in view of Cui does not explicitly disclose each convolutional layer comprises 64 3x3 filters.
	However, He teaches each convolutional layer comprises 64 3x3 filters (He, Section II B page 2079, “All the convolutional operations have 64 kernels with size of 3×3”).
(He, Section II B page 2079).

Regarding claim 9, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method).

The combination of Matsuura in view of Cui does not explicitly disclose wherein in 6), the projection data to be reconstructed is normalized before being input into the trained FBP-Net.  
	However, He teaches wherein in 6), the projection data to be reconstructed is normalized before being input into the trained FBP-Net (He, see Section II B and II C, He teaches that the testing datasets that was used for testing the trained iRadonMap which contains a filtering layer, back projection layer and neural network (Section II E), consists of the fine tuning datasets were they were “normalized similar to the pretraining dataset but were acquired using the fixed mean intensity and maximum intensity such that the CT attenuation coefficient can be recovered after reconstruction”).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to use the normalization of He on the method of the combination of Matsuura in view of Cui, because it is predictable that doing so would make the method achieve a better reconstruction accuracy (He, Section IV A).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Cui et al. and in further view of Jayalakshmi et al. "Statistical Normalization and Back Propagation for Classification" (hereinafter referred to as Jayalakshmi).

Regarding claim 7, the combination of Matsuura in view of Cui discloses the method of claim 1 (Matsuura, see Abstract, method).

The combination of Matsuura in view of Cui does not explicitly disclose wherein in 5), both the original projection data and the tag are subjected to single-frame normalization:      

    PNG
    media_image3.png
    39
    224
    media_image3.png
    Greyscale

wherein Xmin and Xmax are a minimum value and a maximum value of single-frame data, respectively.  
	However, Jayalakshmi teaches wherein (Jayalakshmi, see Fig. 1, neural network)  in 5), both the original projection data and the tag (Jayalakshmi, Section V C, “neural network training could be made more efficient by performing certain preprocessing steps on the network input and targets”, “scaling network inputs and targets”, targets correspond to tag and inputs corresponds to original projection data which Matsuura discloses) are subjected to single-frame normalization (Jayalakshmi, Section V C, “The normalization process for the raw inputs has great effect on preparing the data to be suitable for the training”, “Min-Max Normalization”):      

    PNG
    media_image3.png
    39
    224
    media_image3.png
    Greyscale

wherein Xmin and Xmax are a minimum value and a maximum value of single-frame data (Jayalakshmi, Section V C, Min-Max Normalization explains the method using the minimum and maximum value of the data), respectively.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to use the normalization of Jayalakshmi on the method of the combination of Matsuura in view of Cui, because it is predictable that doing so would have the advantage of preserving exactly all relationships in the data and data normalization can also speed up training time by starting the training process for each feature within the same scale (Jayalakshmi, Section V C).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 8, it would be allowable for disclosing initializing the improved DnCNN by a truncated normal distribution and obtaining a partial derivative of the loss function and updating the learnable parameters in the FBP-Net by an Adam algorithm and repeating operations in 5.2 to 5.4 until a change in a numerical value of the loss value is less than 10-5.
The combination of Matsuura in view of Cui does not explicitly disclose initializing the improved DnCNN by a truncated normal distribution and obtaining a partial derivative of the loss function and updating the learnable parameters in the FBP-Net by an Adam algorithm and -5. 
Matsuura teaches initializing the DL-ANN network 170 with an initial guess for the coefficients, but they did not explicitly disclose truncated normal distribution. Matsuura teaches calculating the loss function, but does not explicitly disclose obtaining the partial derivative of the loss function and updating the learnable parameters by an Adam algorithm. Matsuura also does not explicitly disclose repeating operations in 5.2 to 5.4 until a change in a numerical value of the loss value is less than 10-5. Therefore claim 8 would be allowable. If rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DENISE G ALFONSO/            Examiner, Art Unit 2663                                                                                                                                                                                            
/ANDREW M MOYER/            Primary Examiner, Art Unit 2663